Citation Nr: 9928051	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for coccidioidomycosis or 
"valley fever."  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1985 
to July 1991.  

The appellant also asserts that he had subsequent National 
Guard service to include a period of active duty for training 
(ACDUTRA) but this has not been verified.  His DD Form 214 
shows a Reserve obligation ending date in December 1993.  

This appeal arose from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).  The RO denied the appellant's claim 
for entitlement to service connection for "valley fever" or 
coccidioidomycosis.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDING OF FACT

The claim for entitlement to service connection for 
coccidioidomycosis is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
coccidioidomycosis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are available from the veteran's 
period of active duty.  He was seen for some orthopedic 
complaints and for some viral symptoms.  There was no 
diagnosis of coccidioidomycosis in service or at the time of 
discharge.  

In a written statement submitted in July 1995, the appellant 
asserted that he incurred "valley fever" with pneumonia 
complications during ACDUTRA at Camp Roberts, California from 
some time in September 1993 to some time in November 1993.  

Private medical records show that the appellant was 
hospitalized for extensive pneumonia due to 
coccidioidomycosis from November 22, 1993 to December 3, 
1993.  He developed disseminated disease of bony lesions 
affecting his left heel, his right index finger, his right 
shoulder and his spine.  He also had a draining sinus over 
the right shoulder area.  

The appellant was apparently in good health one week prior to 
admission when he complained of cough and congestion with 
development of back pain.  A record shows that he was 
admitted with these complaints on November 18, 1993.  It was 
noted that the appellant had a history of recent travel to 
northern California, but the significance of this was not 
discussed.  

In his notice of disagreement (NOD) in February 1996 the 
appellant asserted that he felt that the incubation period 
for the disease was during the "presumptive period" after 
he left his ACDUTRA location.  

In his substantive appeal the appellant stated that he felt 
that he was exposed to fungus while at "Camp Roberta" in 
San Luis Obispo, California.  According to the appellant, the 
area is situated in an area containing many vacant buildings 
and open fields with "infectious spore-laden dust."  

He reported that he was at the camp for one-month training 
for a heavy vehicle mechanic military occupational specialty 
(MOS).  He reported that his training occurred in a classroom 
as well as in an open bay area and that he ran for three 
miles daily around a field in an isolated area with livestock 
around.  


According to the appellant, cold-like symptoms began when he 
returned from training and within three days he was 
hospitalized.  He denied treatment for a cold during his 
service; however, he argued that symptoms were known to 
appear weeks after exposure.  He stated that he had no other 
exposure.  

The RO contacted the California Army National Guard for 
records.  A response was received from Company B(-) 40th 
Support Battalion in Barstow, California in January 1998.  
National Guard records were stated to be in the possession of 
the Office of the Adjutant General.  A request for records 
was sent to the Adjutant General's Office and to several 
other addresses.  

In April 1998 a response was received from the California 
National Guard to the effect that the information requested 
was not available.  Handwritten on the reply letter was "no 
medical records kept after - 1991."  

In a VA Form 646, submitted in August 1999 the appellant's 
representative cited to the Merck Manual, 16th Edition.  
According to the quoted text provided, progressive 
coccidioidomycosis may appear from weeks to years after 
primary infection or residence in an endemic area.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991). 

The term "veteran" means a person who had service in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  The term "service-connected" means, with 
respect to disability or death, that such disability was 
incurred or aggravated, or that death resulted from a 
disability incurred or aggravated, in the line of duty in the 
active military, naval or air service.  

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty for training "INACDUTRA" during which the 
individual concerned, was disabled or died form an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 
101(2), (16), (24) (West 1991); 38 C.F.R. §§ 3.1 (d),(k), 
3.6(a) (1998).  

Active duty means, inter alia, full-time duty in the Armed 
Forces, other than active duty for training.  Active duty for 
training is, inter alia, full-time duty in the Armed Forces 
performed by Reserves or members of a National Guard unit for 
training purposes as provided by law.  Inactive duty training 
means, inter alia, duty (other than full-time duty) 
prescribed for Reserves or National Guard units of any State, 
as provided by law.  38 U.S.C.A. §§ 101(21), (22), (23);  
38 C.F.R. § 3.6 (b),(c),(d) (1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by an 
appellant's service records, or for which service connection 
is sought must be considered on the basis of the places, 
types and circumstances of the appellant's service as shown 
by service records, the official history of each organization 
in which the appellant served, medical records and all 
pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Coccidioidomycosis is a listed "chronic disease" that may 
be treated as presumptively service connected if manifested 
to a compensable degree within a year after service.  
38 C.F.R. §§ 3.307, 3.309.  

In Biggins v. Derwinski, 1 Vet.App. 474 (1991) it was held 
that only "veterans" who either (1) served on active duty; 
(2) were disabled or died from a disease or injury incurred 
in or aggravated in line of duty during ACDUTRA; or (3) were 
disabled or died from an injury incurred in or aggravated in 
line of duty during INACDUTRA are entitled to the benefit of 
presumptions.  

In that case, the seven-year presumption of service 
connection for multiple sclerosis was held to not be 
available to the appellant, who had ACDUTRA in the South 
Dakota National Guard, because she did not have "active 
military, naval, or air service."  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 6-9, 611 (1992), a claim 
based only on the appellant's lay opinion is not well 
grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  
See also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102.  


Analysis

It is noted that the appellant's representative has requested 
a remand in this case so that further attempts to obtain 
National Guard records can be made.  Service records are 
deemed in the constructive possession of VA.  However, 
notwithstanding that fact, the Board is of the opinion that 
no useful purpose would be served in delaying adjudication of 
this appeal to seek further National Guard records.  First, 
numerous attempts were made to obtain records and a response 
was received from the Adjutant General that no records were 
available.  

Furthermore, the appellant has asserted clearly that he did 
not seek any treatment for cold symptoms in service.  His 
contention is, in essence, that notwithstanding lack of 
symptoms during his ACDUTRA, his current disease was incurred 
as a result of exposure to a disease during ACDUTRA, which 
although initially latent, became manifest shortly 
thereafter.  

To qualify for entitlement to service connection for a 
disease such as coccidioidomycosis, the appellant would have 
to have active duty or ACDUTRA.  The appellant only has 
verified active duty through July 1991.  The appellant also 
contends that he had a period of ACDUTRA ending in November 
1993.  This has not been verified.  

Even assuming for the purpose of analysis that the appellant 
had recognized ACDUTRA service as asserted, his claim for 
entitlement to service connection for coccidioidomycosis is 
not well grounded.  

With regard to the period of active service, there is no 
showing that the appellant had coccidioidomycosis.  The 
disease was not manifest to a compensable degree within a 
year after discharge from active duty and there is no medical 
evidence that current coccidioidomycosis was possibly or 
plausibly incurred during the appellant's active service.  
The Merck Manual states that coccidioidomycosis could be 
latent anywhere from weeks to years.  This is too imprecise 
to well ground the claim.  The Board may not make its own 
medical conclusions.  See Thurber v. Brown, 5 Vet. App. 119, 
122 (1993); Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  
There is no evidence of record as (1) to what kinds of 
exposures cause the disease, (2) what the endemic areas are 
or where the exposures could occur, or (3) that the appellant 
has exposure to the causative agent or was in an endemic area 
in service.  There is no medical opinion that based on what 
is medically or scientifically known about the disease and 
the appellant's history, it is possible or plausible that 
coccidioidomycosis was incurred during the appellant's active 
service.  

With regard to the claim that coccidioidomycosis was incurred 
during ACDUTRA, even assuming that ACDUTRA was verified, the 
claim is not well grounded because although there is 
competent medical evidence showing that the appellant has 
coccidioidomycosis, again, there is no competent medical 
evidence of a nexus between coccidioidomycosis and that 
period of ACDUTRA.  The appellant has made contentions 
regarding how he thinks he was exposed and he states that he 
had no prior exposures.  However, a layperson without medical 
training or experience is not competent to offer medical 
diagnoses or opinions on etiology.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

The Merck Manual text asserting that coccidioidomycosis has a 
latency period of weeks to years is, for the reasons stated 
previously, insufficient to show possible or plausible nexus 
of the disease and the appellant's period of ACDUTRA (again 
assuming for the purpose of argument that he had verified 
ACDUTRA).  His doctors have expressed no opinion on etiology.  
None of them has offered an opinion as to what kinds of 
exposure would have caused coccidioidomycosis, or when and 
where this exposure may have occurred.  

The appellant is considered a "veteran" as defined for VA 
purposes with respect to his period of verified active duty.  
However, for the purpose of his claim for entitlement to 
service connection for coccidioidomycosis during ACDUTRA, he 
is not a "veteran" because there is no competent evidence 
that he was disabled from coccidioidomycosis incurred in the 
line of duty in a period of ACDUTRA.  

The appellant argues that he is entitled to service 
connection because coccidioidomycosis is a listed "chronic 
disease" for which presumptive service connection is 
authorized and coccidioidomycosis was incurred within a year 
of his claimed period of ACDUTRA.  However, because the 
appellant is not a "veteran" for purposes of the claim for 
compensation on the basis of ACDUTRA, the presumptive 
provisions of 38 C.F.R. § 3.307 are not available to him.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477 (1991).  See 
also Paulson v. Brown, 7 Vet. App. 466 (1995).  



In summary, the Board's review of the evidentiary record 
discloses that coccidioidomycosis was not shown during any 
period of verified service and even assuming that the veteran 
had ACDUTRA as asserted, the entire evidentiary record is 
devoid of a link between coccidioidomycosis and the claimed 
or verified periods of service.  

In essence, the appellant's claim is based solely on his lay 
opinion.  As noted above, a lay person does not have the 
competency to express opinions on matters requiring medical 
training or expertise such as the diagnosis and/or etiology 
of a disorder.  Assertions as to these matters by a layperson 
are therefore not presumptively credible.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the appellant's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for entitlement to service 
connection for coccidioidomycosis must be denied as not well 
grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been requested and/or 
obtained that would well ground his claim.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the claim for service connection for coccidioidomycosis or 
"valley fever" is not well grounded, the doctrine of 
reasonable doubt has no application to the appellant's case.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which 
appears to have denied the claim on the merits (and did not 
refer to the claim as not well grounded), the appellant has 
not been prejudiced by the decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the appellant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In light of the implausibility of the appellant's claim given 
the evidence of record and his failure to meet his initial 
burden in the adjudication process, the Board concludes that 
he has not been prejudiced by the decision to deny his appeal 
for service connection for coccidioidomycosis.


ORDER

The appellant having not submitted a well-grounded claim for 
entitlement to service connection for coccidioidomycosis, the 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

